 Case 2:17-cv-06632-AB-FFM Document 29 Filed 07/01/20 Page 1 of 1 Page ID #:634



1                                                                                  JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    ROBERT BAGWELL,                             Case No. CV 17-06632-AB (FFMx)
11                    Plaintiff,
12    v.                                          ORDER DISMISSING CIVIL ACTION
13
      FORD MOTOR COMPANY, et al.,
14
                      Defendant.
15
      Member of ML-18-02814 AB (FFMx)
16
17         THE COURT has been advised that the above-entitled action has been settled.
18         The Court therefore ORDERS that this action is hereby dismissed without costs
19   and without prejudice to the right, upon good cause shown within 45 days, to re-open
20   the action if settlement is not consummated. Any Motion for Attorneys’ fees must be
21   filed within 45 days of this Order. This Court retains full jurisdiction over this action
22   and this Order shall not prejudice any party to this action.

23
24   Dated: July 1, 2020              _______________________________________
25                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
